ON REHEARING
PER CURIAM.
Daniel Staley appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. As Staley has stated no viable claim actionable under § 1983, we affirm the decision of the district court summarily dismissing the complaint. We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*377terials before the court and argument would not aid the decisional process.

AFFIRMED